DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 11-17-2021 non-final rejection filed 12-1-2021.

Response to Amendment

3.	Acknowledgement is made of the amendments to claims 1, 9 and 17 in the response filed 12-1-2021.

Allowable Subject Matter

4.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The allowable subject matter is stated in the 11-17-2021 non-final rejection wherein the prior art does not explicitly or inherently teach the structural limitations of the invention.  Since the previous O.A. clearly points out the reason for rejection and the Applicant's reply explicitly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856